UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.1)* Freescale Semiconductor, Ltd.† (Name of Issuer) Common Shares, par value $0.01 per share (Title of Class of Securities) G3727Q101 (CUSIP Number) December 7, 2015 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [] Rule 13d-1(c) [x] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). † As more specifically described in the Current Report on Form 8-K filed by Freescale Semiconductor, Ltd. on December 7, 2015, Freescale Semiconductor Holdings V, Inc. is the successor-in-interest to Freescale Semiconductor, Ltd. Page 1 CUSIP No. G3727Q101 13G Page 2 of 25 Pages 1. Name of Reporting Persons:Blackstone Capital Partners (Cayman) V L.P. 2. Check the Appropriate Box if a Member of a Group (a)[] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization:Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. Sole Voting Power: -0- 6. Shared Voting Power:-0- 7. Sole Dispositive Power: -0- 8. Shared Dispositive Power:-0- 9. Aggregate Amount Beneficially Owned by Each Reporting Person:-0- Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (9):0.0% Type of Reporting Person (See Instructions):PN CUSIP No. G3727Q101 13G Page 3 of 25 Pages 1. Name of Reporting Persons:Blackstone Capital Partners (Cayman) V-A L.P. 2. Check the Appropriate Box if a Member of a Group (a)[] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization:Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. Sole Voting Power: -0- 6. Shared Voting Power:-0- 7. Sole Dispositive Power: -0- 8. Shared Dispositive Power:-0- 9. Aggregate Amount Beneficially Owned by Each Reporting Person:-0- Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (9):0.0% Type of Reporting Person (See Instructions):PN CUSIP No. G3727Q101 13G Page 4 of 25 Pages 1. Name of Reporting Persons:BCP (Cayman) V-S L.P. 2. Check the Appropriate Box if a Member of a Group (a)[] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization:Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. Sole Voting Power: -0- 6. Shared Voting Power:-0- 7. Sole Dispositive Power: -0- 8. Shared Dispositive Power:-0- 9. Aggregate Amount Beneficially Owned by Each Reporting Person:-0- Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (9):0.0% Type of Reporting Person (See Instructions):PN CUSIP No. G3727Q101 13G Page 5 of 25 Pages 1. Name of Reporting Persons:Blackstone Family Investment Partnership (Cayman) V-SMD L.P. 2. Check the Appropriate Box if a Member of a Group (a)[] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization:Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. Sole Voting Power: -0- 6. Shared Voting Power:-0- 7. Sole Dispositive Power: -0- 8. Shared Dispositive Power:-0- 9. Aggregate Amount Beneficially Owned by Each Reporting Person:-0- Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (9):0.0% Type of Reporting Person (See Instructions):PN CUSIP No. G3727Q101 13G Page 6 of 25 Pages 1. Name of Reporting Persons:Blackstone Family Investment Partnership (Cayman) V L.P. 2. Check the Appropriate Box if a Member of a Group (a)[] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization:Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. Sole Voting Power: -0- 6. Shared Voting Power:-0- 7. Sole Dispositive Power: -0- 8. Shared Dispositive Power:-0- 9. Aggregate Amount Beneficially Owned by Each Reporting Person:-0- Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (9):0.0% Type of Reporting Person (See Instructions):PN CUSIP No. G3727Q101 13G Page 7 of 25 Pages 1. Name of Reporting Persons:Blackstone Participation Partnership (Cayman) V L.P. 2. Check the Appropriate Box if a Member of a Group (a)[] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization:Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. Sole Voting Power: -0- 6. Shared Voting Power:-0- 7. Sole Dispositive Power: -0- 8. Shared Dispositive Power:-0- 9. Aggregate Amount Beneficially Owned by Each Reporting Person:-0- Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (9):0.0% Type of Reporting Person (See Instructions):PN CUSIP No. G3727Q101 13G Page 8 of 25 Pages 1. Name of Reporting Persons:Blackstone Management Associates (Cayman) V L.P. 2. Check the Appropriate Box if a Member of a Group (a)[] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization:Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. Sole Voting Power: -0- 6. Shared Voting Power:-0- 7. Sole Dispositive Power: -0- 8. Shared Dispositive Power:-0- 9. Aggregate Amount Beneficially Owned by Each Reporting Person:-0- Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (9):0.0% Type of Reporting Person (See Instructions):PN CUSIP No. G3727Q101 13G Page 9 of 25 Pages 1. Name of Reporting Persons:BCP V GP L.L.C. 2. Check the Appropriate Box if a Member of a Group (a)[] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization:Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. Sole Voting Power:-0- 6. Shared Voting Power:-0- 7. Sole Dispositive Power:-0- 8. Shared Dispositive Power:-0- 9. Aggregate Amount Beneficially Owned by Each Reporting Person:-0- Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (9):0.0% Type of Reporting Person (See Instructions):OO CUSIP No. G3727Q101 13G Page 10 of 25 Pages 1. Name of Reporting Persons:Blackstone LR Associates (Cayman) V Ltd. 2. Check the Appropriate Box if a Member of a Group (a)[] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization:Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. Sole Voting Power:-0- 6. Shared Voting Power:-0- 7. Sole Dispositive Power:-0- 8. Shared Dispositive Power:-0- 9. Aggregate Amount Beneficially Owned by Each Reporting Person:-0- Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (9):0.0% Type of Reporting Person (See Instructions):OO CUSIP No. G3727Q101 13G Page 11 of 25 Pages 1. Name of Reporting Persons:Blackstone Family GP L.L.C. 2. Check the Appropriate Box if a Member of a Group (a)[] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization:Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. Sole Voting Power:-0- 6. Shared Voting Power:-0- 7. Sole Dispositive Power:-0- 8. Shared Dispositive Power:-0- 9. Aggregate Amount Beneficially Owned by Each Reporting Person:-0- Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (9):0.0% Type of Reporting Person (See Instructions):OO CUSIP No. G3727Q101 13G Page 12 of 25 Pages 1. Name of Reporting Persons:Blackstone Holdings III L.P. 2. Check the Appropriate Box if a Member of a Group (a)[] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization:Quebec, Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. Sole Voting Power:-0- 6. Shared Voting Power:-0- 7. Sole Dispositive Power:-0- 8. Shared Dispositive Power:-0- 9. Aggregate Amount Beneficially Owned by Each Reporting Person:-0- Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (9):0.0% Type of Reporting Person (See Instructions):PN CUSIP No. G3727Q101 13G Page 13 of 25 Pages 1. Name of Reporting Persons:Blackstone Holdings III GP L.P. 2. Check the Appropriate Box if a Member of a Group (a)[] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization:Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. Sole Voting Power:-0- 6. Shared Voting Power:-0- 7. Sole Dispositive Power:-0- 8. Shared Dispositive Power:-0- 9. Aggregate Amount Beneficially Owned by Each Reporting Person:-0- Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (9):0.0% Type of Reporting Person (See Instructions):OO CUSIP No. G3727Q101 13G Page 14 of 25 Pages 1. Name of Reporting Persons:Blackstone Holdings III GP Management L.L.C. 2. Check the Appropriate Box if a Member of a Group (a)[] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization:Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. Sole Voting Power:-0- 6. Shared Voting Power:-0- 7. Sole Dispositive Power:-0- 8. Shared Dispositive Power:-0- 9. Aggregate Amount Beneficially Owned by Each Reporting Person:-0- Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (9):0.0% Type of Reporting Person (See Instructions):OO CUSIP No. G3727Q101 13G Page 15 of 25 Pages 1. Name of Reporting Persons:The Blackstone Group L.P. 2. Check the Appropriate Box if a Member of a Group (a)[] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization:Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. Sole Voting Power:-0- 6. Shared Voting Power:-0- 7. Sole Dispositive Power:-0- 8. Shared Dispositive Power:-0- 9. Aggregate Amount Beneficially Owned by Each Reporting Person:-0- Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (9):0.0% Type of Reporting Person (See Instructions):PN CUSIP No. G3727Q101 13G Page 16 of 25 Pages 1. Name of Reporting Persons:Blackstone Group Management L.L.C. 2. Check the Appropriate Box if a Member of a Group (a)[] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization:Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. Sole Voting Power:-0- 6. Shared Voting Power:-0- 7. Sole Dispositive Power:-0- 8. Shared Dispositive Power:-0- 9. Aggregate Amount Beneficially Owned by Each Reporting Person:-0- Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (9):0.0% Type of Reporting Person (See Instructions):OO CUSIP No. G3727Q101 13G Page 17 of 25 Pages 1. Name of Reporting Persons:Stephen A. Schwarzman 2. Check the Appropriate Box if a Member of a Group (a)[] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization:United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. Sole Voting Power:-0- 6. Shared Voting Power:-0- 7. Sole Dispositive Power:-0- 8. Shared Dispositive Power:-0- 9. Aggregate Amount Beneficially Owned by Each Reporting Person:-0- Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (9):0.0% Type of Reporting Person (See Instructions):IN Item 1. (a). Name of Issuer Freescale Semiconductor, Ltd. (f/k/a Freescale Semiconductor Holdings I, Ltd.) (the “Company”) (b). Address of Issuer’s Principal Executive Offices: 6501 William Cannon Drive West Austin, TX 78735 Item 2(a). Name of Person Filing Item 2(b). Address of Principal Business Office Item 2(c). Citizenship (i) Blackstone Capital Partners (Cayman) V L.P. c/o The Blackstone Group L.P. 345 Park Avenue New York, NY 10154 Citizenship: Cayman Islands (ii) Blackstone Capital Partners (Cayman) V-A L.P. c/o The Blackstone Group L.P. 345 Park Avenue New York, NY 10154 Citizenship: Cayman Islands (iii) BCP (Cayman) V-S L.P. c/o The Blackstone Group L.P. 345 Park Avenue New York, NY 10154 Citizenship: Cayman Islands (iv) Blackstone Family Investment Partnership (Cayman) V-SMD L.P. c/o The Blackstone Group L.P. 345 Park Avenue New York, NY 10154 Citizenship: Cayman Islands (v) Blackstone Family Investment Partnership (Cayman) V L.P. c/o The Blackstone Group L.P. 345 Park Avenue New York, NY 10154 Citizenship: Cayman Islands (vi) Blackstone Participation Partnership (Cayman) V L.P. c/o The Blackstone Group L.P. 345 Park Avenue New York, NY 10154 Citizenship: Cayman Islands (vii) Blackstone Management Associates (Cayman) V L.P. c/o The Blackstone Group L.P. 345 Park Avenue New York, NY 10154 Citizenship: Cayman Islands Page 18 (viii) BCP V GP L.L.C. c/o The Blackstone Group L.P. 345 Park Avenue New York, NY 10154 Citizenship: State of Delaware (ix) Blackstone LR Associates (Cayman) V Ltd. c/o The Blackstone Group L.P. 345 Park Avenue New York, NY 10154 Citizenship: Cayman Islands (x) Blackstone Family GP L.L.C. c/o The Blackstone Group L.P. 345 Park Avenue New York, NY 10154 Citizenship: State of Delaware (xi) Blackstone Holdings III L.P. c/o The Blackstone Group L.P. 345 Park Avenue New York, NY 10154 Citizenship: Quebec, Canada (xii) Blackstone Holdings III GP L.P. c/o The Blackstone Group L.P. 345 Park Avenue New York, NY 10154 Citizenship: State of Delaware (xiii) Blackstone Holdings III GP Management L.L.C. c/o The Blackstone Group L.P. 345 Park Avenue New York, NY 10154 Citizenship: State of Delaware (xiv) The Blackstone Group L.P. c/o The Blackstone Group L.P. 345 Park Avenue New York, NY 10154 Citizenship: State of Delaware (xv) Blackstone Group Management L.L.C. c/o The Blackstone Group L.P. 345 Park Avenue New York, NY 10154 Citizenship: State of Delaware Page 19 (xvi) Stephen A. Schwarzman c/o The Blackstone Group L.P. 345 Park Avenue New York, NY 10154 Citizenship: United States The foregoing persons are hereinafter sometimes collectively referred to as the “Reporting Persons.” The Reporting Persons have entered into a Joint Filing Agreement, dated February 14, 2012, a copy of which was filed with the SEC on February14, 2012, pursuant to which the Reporting Persons agreed to file the Schedule 13G and any amendments thereto jointly in accordance with the provisions of Rule 13d-1(k)(1) under the Act. Item 2(d). Title of Class of Securities: Common Shares, par value $0.01 (the “Common Shares”). Item 2(e). CUSIP Number:G3727Q101 Item 3. If this statement is filed pursuant to Rule 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: Not Applicable. Item 4. Ownership. (a)Amount beneficially owned: None of the Reporting Persons beneficially owns anyCommon Shares. (b)Percent of class: Not applicable. (c)Number of Shares as to which the Reporting Person has: (i) Sole power to vote or to direct the vote: Not Applicable. (ii) Shared power to vote or to direct the vote: Not Applicable. (iii) Sole power to dispose or to direct the disposition of: Not Applicable. (iv) Shared power to dispose or to direct the disposition of: Not Applicable. Page 20 Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following: [X] Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not Applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not Applicable. Item 8. Identification and Classification of Members of the Group. Not Applicable. Item 9. Notice of Dissolution of Group. Not Applicable. Item 10. Certification. Not Applicable. Page 21 SIGNATURE After reasonable inquiry and to the best of our knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. DatedDecember 23, 2015 BLACKSTONE CAPITAL PARTNERS (CAYMAN) V L.P. By: Blackstone Management Associates (Cayman) V L.P., its General Partner By: BCP V GP L.L.C., its General Partner By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer BLACKSTONE CAPITAL PARTNERS (CAYMAN) V-A L.P. By: Blackstone Management Associates (Cayman) V L.P., its General Partner By: BCP V GP L.L.C., its General Partner By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer BCP (CAYMAN) V-S L.P. By: Blackstone Management Associates (Cayman) V L.P., its General Partner By: BCP V GP L.L.C., its General Partner By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer [Freescale Semiconductor, Ltd. – Schedule 13G/A] Page 22 BLACKSTONE FAMILY INVESTMENT PARTNERSHIP (CAYMAN) V-SMD L.P. By: Blackstone Family GP L.L.C., its General Partner By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer BLACKSTONE FAMILY INVESTMENT PARTNERSHIP (CAYMAN) V L.P. By: BCP V GP L.L.C., its General Partner By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer BLACKSTONE PARTICIPATION PARTNERSHIP (CAYMAN) V L.P. By: BCP V GP L.L.C., its General Partner By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer BLACKSTONE MANAGEMENT ASSOCIATES (CAYMAN) V L.P By: BCP V GP L.L.C., its General Partner By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer BCP V GP L.L.C By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer [Freescale Semiconductor, Ltd. – Schedule 13G/A] Page 23 BLACKSTONE LR ASSOCIATES (CAYMAN) V LTD. By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer BLACKSTONE FAMILY GP L.L.C. By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer BLACKSTONE HOLDINGS III L.P. By: Blackstone Holdings III GP L.P., its General Partner By: Blackstone Holdings III GP Management L.L.C., its General Partner By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer BLACKSTONE HOLDINGS III GP L.P. By: Blackstone Holdings III GP Management L.L.C., its General Partner By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer BLACKSTONE HOLDINGS III GP MANAGEMENT L.L.C. By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer [Freescale Semiconductor, Ltd. – Schedule 13G/A] Page 24 THE BLACKSTONE GROUP L.P. By: Blackstone Group Management L.L.C., its General Partner By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer BLACKSTONE GROUP MANAGEMENT L.L.C. By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer STEPHEN A. SCHWARZMAN /s/ Stephen A. Schwarzman Name: Stephen A. Schwarzman [Freescale Semiconductor, Ltd. – Schedule 13G/A] Page 25
